MEMORANDUM **
Noel Roman Gimeno appeals from the district court’s denial of his motion to reduce his 140-month sentence under 18 U.S.C. § 3582(c)(2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gimeno’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Gimeno’s pro se request for counsel, received in this court on May 8, 2009, is deemed filed and is denied.
Counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*425ed by 9th Cir. R. 36-3.